Citation Nr: 1205396	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-41 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 (bilateral knee, bilateral ankle, and back disorders) and January 2010 (right hip disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing conducted at the RO by a Decision Review Officer in June 2010.  He later testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in November 2011.  Copies of both hearing transcripts are of record and have been reviewed.

The Veteran, at his November 2011 Travel Board hearing, withdrew a claim seeking an increased rating for his service-connected bilateral hearing loss.  The issue is therefore no longer before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right hip and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There was no definite diagnosis of a bilateral knee disorder in service, nor is there a current diagnosis of a bilateral knee disorder.

2.  There was no definite diagnosis of a bilateral ankle disorder in service, nor is there a current diagnosis of a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Service connection for a bilateral ankle disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims concerning bilateral knee and bilateral ankle disorders now before the Board, the Veteran was provided notice that met these requirements in a letter dated in September 2009.  This letter met the timing requirement as it was sent before the November 2009 rating decision.  Moreover, the content of the notice, including enclosures "What the Evidence Must Show - Service connected comp," "Veterans Claims Assistance Act (VCAA)," and "VCAA Notice Response" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  The September 2009 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  The Veteran was afforded the opportunity to testify at two hearings; one before a local DRO and one before the undersigned.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any existing medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which have not been obtained.  

The Veteran has not had a VA examination specifically for his current claims seeking service connection for bilateral knee and bilateral ankle disorders.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards --"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence").  

In this case, a VA examination is unnecessary to decide the instant claims for service connection because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to currently have disorders of either the knees or ankles.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  The Board, however, has reviewed the Veteran's September 2009 claim (see VA Form 21-526); an October 2009 Report of General Information - where the Veteran claimed to have incurred a left knee laceration in the military; he made no mention of his claimed bilateral ankle disorder); April 2010 notice of disagreement (see VA Form 21-4138); his VA Form 9, Appeal to the Board of Veterans' Appeals, dated in October 2010; and the hearing transcripts (dated in June 2010 and November 2011).  All of these statements are entirely absent of any credible evidence that the Veteran currently has either a bilateral knee or bilateral ankle disorder.  

The only possible evidence of record that could serve to establish the existence of a current disability or recurrent symptoms concerning the Veteran's knees or ankles comes as part of the Veteran's VA 21-526, received in September 2009, wherein he indicated that he was claiming service connection for a bilateral knee and ankle disorders as these disabilities began in December 1955.  Also, in written assertions received in October 2009 the Veteran also claimed to have lacerated his left knee during a field wiring exercise in, possibly, 1957.  However, the Board is of the opinion that, if the mere act of completing and submitting such a statement were meant to satisfy the requirement of providing evidence of a current disability or recurrent symptoms of a disability, the statutory and regulatory language identified in McLendon would not read the way it does, and, in fact, would be unnecessary.  See Waters (VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.).  Accordingly, given the absence of any lay or medical evidence of a current disability or recurrent symptoms of a disability, the Board concludes that it is not necessary to obtain a medical examination or medical opinion in order to decide the service connection claims in this case.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran submitted his claim seeking service connection for a bilateral knee disorder and bilateral ankle disorder in September 2009.  See VA Form 21-526.

Review of the Veteran's service treatment records shows that in the course of his January 1955 enlistment examination clinical evaluation of his lower extremities was essentially normal.  Similarly, the Report of Medical Examination conducted in association with the Veteran's service separation, and dated in November 1957, shows that his lower extremities were again evaluated as normal.  Also, as part of a Report of Medical History form, dated in November 1957, the Veteran denied ever having "swollen or painful joints" "bone, joint, or other abnormality," or "'trick' or locked knee."  

Of record are VA outpatient treatment records, first dated, following the Veteran's 1955 service separation, in 2004.  Pertinent to the two instant claims seeking service connection for bilateral knee and ankle disorders, a June 2004 emergency department note shows the Veteran was seen for right ankle pain.  He reported falling while walking down a slope about a week earlier, at which time he heard a popping sound.  A right ankle fracture was diagnosed.  A November 2004 orthopedic surgery outpatient note shows the Veteran to be status post Weber B ankle surgery for approximately four months.  The examiner at that time commented that the Veteran's ankle fracture had healed quite nicely.  None of the post service VA outpatient medical records include any complaints, clinical findings, or diagnoses concerning the Veteran's ankles.  

At his June 2010 hearing the Veteran testified that he cut his knee while running wire in a tree.  See page two of hearing transcript (transcript).  While he testified that he injured his knee in the military, it was currently "no more than a weather vane now."  See page five of transcript.  

At his November 2011 hearing, the Veteran testified before the undersigned that his claimed bilateral knee and ankle disorders were essentially caused by his making multiple in-service parachute jumps.  He added at times his jumps involved his carrying 60 to 70 pounds of equipment.  See page seven of transcript.  He also testified that he was not provided "much" of a separation examination.  See page 15 of transcript.  This somewhat contradicts the evidence of record; as noted above, the Veteran was both afforded an examination in conjunction with his military service and also, at the same time, completed a Report of Medical History.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for both a bilateral knee disorder and a bilateral ankle disorder.  As mentioned, the service treatment records, while the Board acknowledges the Veteran's November 2011 testimony to the effect that "you don't go to sick call unless you're bleeding bad" (see page nine of transcript), are totally devoid of any mention of either of these two claimed disorders.  Also, the Veteran did seek medical attention on numerous occasions during his active military service for other maladies.  

The only evidence linking the Veteran's claimed bilateral knee and ankle disorders to his service is his own lay contentions.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau.  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

There is no medical evidence of any post-service diagnosis of either bilateral knee or ankle disorders (with the exception of the right ankle fracture) in this case and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is devoid of a finding that the Veteran currently has either a bilateral knee disorder or a bilateral ankle disorder for which benefits are being claimed, or that such claimed disability has been shown by credible medical evidence to have been diagnosed during the course of the appeal.  McClain v. Nicholson, 21 Vet App 319 (2007).

In summary, the record contains no competent evidence linking either a current diagnosis concerning the Veteran's knees or ankles, or a history thereof, to the Veteran's military service.  In addition, the right ankle fracture occurred in 2004, more than 45 years following the Veteran's service separation.  Further, the Veteran is not even contending that the right ankle fracture is related to his military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disorder or a bilateral ankle disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and either of the claimed disorders.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  The Board again notes that neither of the claimed disorders are presently shown to be manifested.  See Gilpin, Degmetich, Brammer.

In reaching this decision on the claims for service connection for a bilateral knee disorder or for a bilateral ankle disorder, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the two claimed disorders is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied.


REMAND

Reason for remand:  To obtain a VA examination with a medical opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

While mindful that the Veteran's service treatment records are absent for any findings concerning treatment afforded the Veteran for either his right hip or back, the Board has considered the Veteran's statements concerning his multiple in-service parachute jumps and the stress that these jumps had on his right hip and back.  In giving due consideration to the places, types, and circumstances of his service, such physical wear and tear is acknowledged.  38 U.S.C.A. § 1154(a).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of a right hip and back injury during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced right hip and back injuries in service.  In addition, based on the evidence submitted, including his statements about his service, the Board finds the Veteran to be credible with respect to his assertions.

The Board also finds of significant note a May 2010 letter from a private chiropractor, Doctor J.O., who first treated the Veteran in April 2010.  The letter noted that the Veteran complained of low back and bilateral hip pain for many years.  The Veteran gave a history of the pain beginning as a result of his military service, as he was a paratrooper and completed many jumps during that time.  Examination was noted to show decreased lumbar spine range of motion, productive of pain at all planes.  The Veteran also was noted to limp.  The chiropractor opined that the Veteran's condition was "directly related" to his military service, as he had no significant history other than service as a possible cause for his condition.  The Veteran did also, in the course of his November 2011 hearing, testify that the opining chiropractor had an opportunity to review his "record."  See page 13 of transcript.  The Veteran added that the chiropractor had been treating him for a "couple of years."  See page 14 of transcript.  These private medical records may contain information critical to the matters at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2011).  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, the Veteran has never been afforded a VA examination to ascertain the nature and etiology of his claimed back disorder.  As noted, confirmed by the letter from Doctor J.O. in May 2010 the Veteran presently has a lumbar spine disorder, at the very least one manifested by decreased range of motion.  Also, a July 2008 VA primary care outpatient treatment note shows that an examiner commented that the Veteran exhibited symptoms suggestive of spinal stenosis.  A July 2008 VA X-ray report also includes a diagnosis of degenerative disc and facet disease at L5/S1.  In light of these cited medical findings, and in finding the Veteran credible to assert that he did in fact incur a back injury as a result of his military service, the Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has back injury residuals, and, if so, to obtain a medical opinion regarding the etiology of any back injury residuals, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2011).  

The Veteran is also shown to currently have a right hip disorder.  See VA X-ray report, dated in July 2008, showing moderate right and left hip degenerative changes.  The Veteran was afforded a VA bones examination in January 2010, with the examiner tasked to opine as to whether or not the Veteran's right hip disorder was caused or the result of his in-service parachute landings.  After examining the Veteran, the physician, while acknowledging that the Veteran had a significant history of repetitive trauma to the hips and back as a result of his parachute jumps, he also had a significant cam deformity which is an anatomic variant of his bilateral hips.  He added that medical literature showed that a cam deformity could result in femoral acetebular impingement and that this predisposes people to develop arthritis.  The examiner added that generally arthritis develops over time and that it was not within "my abilities" to determine that this was the result of the specific jump training versus the repetitive trauma which daily activities have had on the Veteran's hips over the past 40 or 50 years.  The examiner concluded by opining that it was less likely as not that the specific in-service parachute landing and repetitive jumps were responsible for the Veteran's arthritis of the hips. 

The Board finds the opinion rendered by the VA examiner in January 2010 to be inadequate.  While he essentially opined that the Veteran's present right hip arthritis was not related to his in-service parachute jump history, he at the same time commented that while arthritis typically developed over time and conceded that it was not within his "abilities" to determine that this was the result of the specific jump training versus the repetitive trauma sustained by the Veteran over the course of his life.  As such, based on the inadequate nature of this examination/opinion (see Barr), and in light of the positive opinion of record provided by the Veteran's private chiropractor in May 2010, the Veteran should be provided another VA examination in order to determine the nature and etiology of any diagnosed right hip disorder.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain all private medical records associated with chiropractic treatment provided the Veteran from Doctor J.O.  To assist in acquiring these private medical records, the RO/AMC should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The Veteran must be afforded a VA orthopedic examination to determine the current nature and etiology of any right hip or back injury residuals found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current right hip and/or back injury residuals, if found to be present, are at least as likely as not caused by or had their onset during service, to include as a result of any in-service parachute jumps.  The Veteran's history of his involvement in multiple parachute jumps, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for entitlement to service connection for back disorder and for a right hip disorder.  If the issues on appeal remain in any respect denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


